06/16/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: AF 19-0360


                                      AF 19 0360                           FILED
                                                                           JUN 1 6 2021
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
IN RE APPOINTMENTS TO THE WORKING
INTERDISCIPLINARY NETWORK ON                                     ORDER
GUARDIANSHIP(WINGS)




      On June 20, 2019, the Chief Justice of the Montana Supreme Court established the
Working Interdisciplinary Network on Guardianship (WINGS), and the following
members were appointed to serve two-year terms:
      The Honorable Dan Wilson, Presiding Officer, representing the Montana District
      Courts;

      Michael Hagenlock, representing the Montana Department of Public Health and
      Human Services, Adult Protective Services;

      Theresa Baldry, representing an advocacy group for individuals with developmental
      disabilities;

      Susan Bailey, representing an advocacy group for senior citizens;

      Cindy Nickol, representing professional guardians or conservators;

      Dawn Larimer, representing unpaid guardians or conservators;

      Jennifer Crowley, representing a volunteer guardianship council;

      Erin MacLean,representing as a member ofthe Montana State Bar Association; and

      Dr. Roman Hendrickson, MD, representing as a health care provider with
      experience in working with patients in need of a guardianship.


      These terms will expire June 20, 2021. The Court expresses its gratitude to each
member for their service to WINGS,to this Court, and to the people of Montana.
      Six members have agreed to serve an additional term.
      IT IS HEREBY ORDERED that the Honorable Dan Wilson (as Presiding Officer)
is reappointed to a two-year term expiring June 20, 2023.
      IT IS FURTHER ORDERED that Michael Hagenlock, Theresa Baldry, Susan
Bailey, Cindy Nickol, and Dawn Larimer are reappointed in their respective capacities to
four-year terms expiring June 20, 2025.
      IT IS FURTHER ORDERED that the following new members are hereby appointed
to two-year terms expiring on June 20, 2023:
      Angie O'Connor, representing a volunteer guardianship council;
      Ericka Johnson, representing as a member of the Montana State Bar Association;
      Michael P. Temporal, M.D., representing as a health care provider with experience
      in working with patients in need of a guardianship.
      The Clerk is directed to provide copies of this Order to Jennifer Crowley, Erin
MacLean, Dr. Roman Hendrickson, each member of WINGS, Sarah McClain, all District
Court Judges, and the State Bar of Montana.
                      , 4-\-N
       DATED this )6 —day of June, 2020.
                                               For the Court,




                                                            ..e / _d r_...- 4
                                                                            1 -1
                                                            Chief Justice




                                           2